      Case 4:19-cv-00300-MW-MJF Document 33 Filed 07/03/19 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                            Tallahassee Division


KELVIN LEON JONES, et al.,

      Plaintiffs,

v.                                           Case No.: 4:19-cv-00300-MW-MJF

RON DESANTIS, in his official capacity
as the Governor of Florida
an indispensable party, et al.,

      Defendants.
                                      /

                         NOTICE OF APPEARANCE

      PLEASE TAKE NOTICE that Nicholas A. Shannin of the Shannin Law

Firm, P.A. hereby enters his appearance as counsel for Defendant, Bill Cowles,

Supervisor of Elections for Orange County, Florida, and hereby designates the

following email address for receiving service of court documents in the above

referenced matter.

      Email: service@shanninlaw.com

      All documents required or permitted to be served on the undersigned must

be served at the above designated address.




                                   Page 1 of 3
      Case 4:19-cv-00300-MW-MJF Document 33 Filed 07/03/19 Page 2 of 3



                         CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing using the Case

Management/Electronic Case Filing (“CM/ECF”) system on July 3, 2019, which

will send a Notice of Electronic Filing to all counsel of record for the parties who

have appeared.

      Additionally, the parties that do not have counsel of record will be served

via email to the following:

CRAIG LATIMER, in his Official Capacity as
Hillsborough County Supervisor of Elections
Fred B. Karl County Center
601 East Kennedy Boulevard, 16th Floor
Tampa, Florida 33602
Voter@hcsoe.org

PETER ANTONACCI, in his Official Capacity as
Broward County Supervisor of Elections
115 South Andrews Avenue, Room 102
Fort Lauderdale, Florida 33301
elections@browardsoe.org

MIKE HOGAN, in his Official Capacity as
Duval County Supervisor of Elections
105 East Monroe Street
Jacksonville, Florida 32202
mhogan@coj.net

LESLIE ROSSWAY SWAN, in her Official Capacity as
Indian River County Supervisor of Elections
4375 43rd Avenue
Vero Beach, Florida 32967
Info@voterindianriver.com

                                    Page 2 of 3
     Case 4:19-cv-00300-MW-MJF Document 33 Filed 07/03/19 Page 3 of 3



MARK EARLEY, in his Official Capacity as
Leon County Supervisor of Elections
2990-1 Apalachee Parkway
Tallahassee, Florida 32301
Vote@LeonCountyFL.gov

MICHAEL BENNETT, in his Official Capacity as
Manatee County Supervisor of Elections
600 301 Boulevard, West, Suite 108
Bradenton, Florida 34205
Info@votemanatee.com

RON TURNER, in his Official Capacity as
Sarasota County Supervisor of Elections
Terrace Building
101 South Washington Boulevard
Sarasota, Florida 34236
rturner@sarasotavotes.com



                                  By: /s/ Nicholas A. Shannin
                                  Nicholas A. Shannin, Esquire
                                  Florida Bar No. 0009570
                                  Shannin Law Firm, P.A.
                                  214 South Lucerne Circle East, Suite 200
                                  Orlando, Florida 32801
                                  Tel: (407) 985-2222
                                  Email: nshannin@shanninlaw.com
                                          service@shanninlaw.com
                                  General Counsel for Defendant, Bill
                                  Cowles, Supervisor of Elections for Orange
                                  County, Florida




                                Page 3 of 3
